DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.  	Applicant has argued the invention of Yoshimoto et al. does not disclose the limitation of claim 17 which is amended in to the amended independent claims.  Examiner respectfully disagrees.   	Para 249 “FIG. 18 illustrates a subframe in which a synchronization signal is arranged in a radio frame.  In FIG. 18, the first synchronization signal is arranged in the OFDM symbol of a right-up hatched portion.  In FIG. 18, the second synchronization signal is arranged in the OFDM symbol of a left-up hatched portion.  In FIG. 18, the OFDM symbol of a white solid portion is an OFDM symbol that the synchronization signal is not arranged.  In FIG. 16, t101 represents a time length that the first synchronization signal is arranged for set 1.  A reference sign t102 represents a time length that the second synchronization signal is arranged for set 1.  A reference sign t103 represents a time length that the first synchronization signal is arranged for set 2.  A reference sign t104 represents a time length that the second synchronization signal is arranged for set 2.  A reference sign t105 represents a time length that the first synchronization signal is arranged for set 3, A reference sign t106 represents a time length that the second synchronization signal is arranged for set 3, The arrangement of the first synchronization signal and the second synchronization signal in the time domain may be inverse.”
 	Yoshimoto et al. in Para 249 clearly discloses that the first synchronization signal in a combination of different first subsequences from the three sets of subsequences. Para 255 also discloses “ In FIGS. 18 and 19, the first synchronization signal is generated by combining the first synchronization signal sequences d1(n).  For example, a Zadoff-Chu sequence expressed by Equation 1 can be used as the first synchronization signal sequence d1(n).  In FIG. 18, the second synchronization signal is generated by combining the second synchronization signal sequences d2.  For example, an M-sequence expressed by Equation 2 to Equation 4 can be used as the second synchronization signal sequence d2”. So the combination of Ode et al. in view of Yoshimoto et al. discloses all the limitation of the newly amended independent claims.
Claim Objections
Claims 18 and 19 objected to because of the following informalities:   	Claims 18 and 19 are dependent of cancelled claim 17.  	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 18-20, 23, 24, 27-29, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode et al. (US 2018/0063721 A1) in view of  Yoshimoto et al. (US 2018/0309533 A1)  	Regarding claims 13, 24, Ode et al. discloses a method for operating a network node in a radio access network, the method comprising: transmitting synchronization signaling; wherein the synchronization signaling comprises a signaling sequence, the signaling sequence being determined as a combination of a number of sub-sequences (Para 223-224 teaches of base station transmitting a synchronization signal which is a signal sequence that is a combination of a plurality of symbols); and wherein an order of the sub-sequences being mapped to synchronization information (Para 223-224 teaches of the method of generating the synchronization signal is communicated to the terminal in advance by the base station i.e. the mapping information is communicated to the terminal.). Ode et al. does not discloses a method, wherein each sub-sequence being chosen from a set of subsequences. However Yoshimoto et al. discloses a method, wherein each sub-sequence being chosen from a set of subsequences (See Fig. 7 and Para 130-132 teaches of three set of synchronization signal sequence with the each signal sequence is mapped to multiple subcarriers constituting to one OFDM symbol. See Fig 18 Para 248-250 teaches of multiple subsequence for each of the 3 sets. And the first synchronization signals is generated by combining the first synchronization signal sequences.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of mapping the synchronization sequence signal to a plurality of subcarriers of one OFDM symbol of Yoshimoto et al. with the method of transmitting a synchronization .

Claims 14, 15, 21, 22, 25, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode et al. (US 2018/0063721 A1) in view of  Yoshimoto et al. (US 2018/0309533 A1) as applied to claim 13 above, in further view of  Bomer et al. (US 7,142,584 B1).
 	Regarding claims 14, 21, 25, 30, Ode et al. in view of Yoshimoto et al.  discloses the claimed invention as set forth in claim 13 above. Ode et al. in view of Yoshimoto et al does not explicitly disclose a method, wherein the synchronization signaling repeats, within a time interval, the signaling sequence. However Bomer et al. discloses a method, wherein the synchronization signaling repeats, within a time interval, the signaling sequence (See Fig. 5 Col 7 lines 4-25 teaches of the signaling sequence repeating over the length of a subframe). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of repeating the signaling sequence over the length of a subframe of Bomer et al. with the method of transmitting a synchronization signal from the base station to the terminal of Ode et al. in view of Yoshimoto et al in order to provide a method for the user equipment to detect signals to find out where the frame begins and ends. 	Regarding claims 15, 22, 26, 31, Bomer et al. discloses a method, wherein the time interval comprises or represents a subframe and/or slot and/or transmission time interval and/or synchronization signaling block or synchronization signaling burst or burst set (See Fig. 5 Col 7lines 4-25 teaches of the signaling sequence repeating over 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467